                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA



Angela Fortner,                                )
                                               )
               Plaintiff,                      )
                                               )       C.A. No. 9: 19-76-RMG
        vs.                                    )
                                               )
Andrew M. Saul, Commissioner of                )
Social Security,                               )
                                               )
               Defendant.                      )      ORDER
                                               )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff's application for Disability Insurance Benefits

("DIB") and Supplemental Security Income ("SSI"). In accordance with 28 U.S .C. § 636(b) and

Local Rule 73.02 (D.S.C.), this matter was referred to the United States Magistrate Judge for

pretrial handling. The Magistrate Judge issued a Report and Recommendation ("R & R") on

January 15, 2020 recommending that the decision of the Commissioner be reversed and

remanded because the Administrative Law Judge failed to evaluate Plaintiff's migraine

impairment under Listing 11.02. (Dkt. No. 20). The Commissioner has filed a response

indicating that he does not intend to file an objection to the to the R & R. (Dkt. No. 21 ).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the R & Ras the Order of this Court, REVERSES the decision of the Commissioner

pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the matter to the agency for

further proceedings consistent with this Order.
       AND IT IS SO ORDERED.




                                   United States District Judge


February l_, 2020
Charleston, South Carolina




                               2
